DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes (US 20180165870 A1).
Regarding claim 1, Stokes discloses a transmission transducer configured to transmit a transmission wave in an underwater transmission space[Para 70, 71]; a reception transducer comprising a plurality of reception elements, each reception element generating a reception signal based on a reflection wave comprising a reflection of the transmission wave on an underwater target[Para 72]; and processing circuitry[Para 72, 93] configured to:  perform beamforming in each of a plurality of reception spaces based on the reception signals[Para 72, 93]; generate a 3D image data of the target based on the beamforming performed in each reception space[Para 72]; and extract a contour of the target detected in at least one of the 
Regarding claim 2, Stokes discloses the 3D image data and the contour image data comprise display color information to be displayed on the display unit [Para 37, 107, 122, 159, 214, 279]; and the processing circuitry is further configured to set the display color information of the contour image data to a different display color information from the display color information of the 3D image data[Para 37, 107, 122, 159, 214, 279].  
Regarding claim 3, Stokes discloses when a first contour is extracted as the contour of the target detected in a first reception space of the plurality of reception spaces, if the target is also detected in a second reception space of the plurality of reception spaces adjacent to the first reception space, the processing circuitry is further configured to extract a second contour as the contour of the target detected in the second reception space, and generate the contour image data of the first and second contours to be displayed on the display unit.  [Para 107, 122, 137, 189, 190, 222]
Regarding claim 4, Stokes discloses the processing circuitry is further configured to repeat the first contour extraction followed by the second contour extraction process until the target is not detected any more in the second reception space adjacent to the first reception space in which the contour has been extracted.  [Para 107, 122, 137, 189, 190, 222]
Regarding claim 5, Stokes discloses reception space of the plurality of reception spaces differs from another reception space of the plurality of reception spaces, different from the reception space, in one of: an azimuth angle of the reception space and the another reception space relative to a vertical plane, an inclination angle of the reception space and the another 
Regarding claim 6, Stokes discloses the processing circuitry is further configured to calculate a volume of the target based on an area delimited by the first contour in the first reception space and an area delimited by the second contour in the second reception space.  [Para 142, 161, 189]
Regarding claim 7, Stokes discloses acquire a target positional information that represents an information on a position of the target based on an input from an operation of a user of the underwater detection apparatus that selected the target[Fig 6G, para 160]; and extract the contour of the target containing a position corresponding to the target positional information. [Para 161]
Regarding claim 8, Stokes discloses each reception space of the plurality of reception spaces is a subspace of the transmission space.  [Para 189, 190]
Regarding claim 9, Stokes discloses processing circuitry is further configured to: extract the contour of all the targets whose echo signals are detected in the plurality of reception spaces and generate the contour image data[para 72]; calculate a volume of all the targets based on the echo signal of the targets detected in the plurality of reception spaces[Para 160, 161]; and select a part of all the generated contour image data as a display target to be displayed on the display unit based on a size of the calculated volume of the target[Para 115, 116, 161]
Regarding claim 10, Stokes discloses processing circuitry is further configured to: acquire a feature positional information that represents an information on a position of a feature extracted from the contour image data of the target[para 72, 74, 75]; extract the contour of the target containing a position corresponding to the feature positional information when the 
Regarding claim 11, Stokes discloses transmitting a transmission wave in an underwater transmission space[Para 70, 71]; generating from each reception element of a plurality of reception elements a reception signal based on a reflection wave comprising a reflection of the transmission wave on an underwater target[Para 72]; performing beamforming in each of a plurality of reception spaces based on the reception signals[Para 72, 93]; generating a 3D image data of the target based on the beamforming performed in each reception space[Para 72]; and extracting a contour of the target detected in at least one of the reception spaces, and generating a contour image data to be displayed along with the 3D image data on a display unit[Para 72, 107, 121; Figs 3,10-16, 18-25].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIKAS ATMAKURI/Examiner, Art Unit 3645                         

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645